Exhibit 10.45

FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT is made as of
December 21, 2006, by and between EMERGENT BIODEFENSE OPERATIONS LANSING INC.
(formerly Bioport Corporation), a Michigan corporation, of Lansing, Michigan
("Borrower"), and FIFTH THIRD BANK, a Michigan banking corporation, which has an
office in East Lansing, Michigan ("Lender").

Borrower and Lender are parties to an Amended and Restated Loan Agreement dated
as of July 29, 2005, as amended on August 1, 2006, August 25, 2006, and October
1, 2006, under which Lender agreed to extend to Borrower revolving credit loans
of up to $10 million in the aggregate at any time outstanding ("Loan
Agreement").

Lender and Borrower agree as follows:

I.        Each capitalized term that this Amendment uses but does not define has
the meaning that the Loan Agreement gives it.

2.              Borrower adopts and restates all of the warranties and
representations set forth in the Loan Agreement and the other Loan Documents,
other than the warranties and representations' contained in Sections 2.5, 2.12
and 2.16 of the Loan Agreement, as fully as though Borrower had made them on the
date of this Amendment.

3.              Section 3.6 of the Loan Agreement shall be and is amended,
effective immediately, to read as follows:

"3.6 Unless it is sooner terminated or Lender extends it in writing, Lender's
obligation to make or to renew Revolving Credit Loans shall expire on February
15, 2007. If Lender extends it, then Lender's obligation to make or renew
Revolving Credit Loans shall expire on the date stated in the extension. If
Lender's obligation to make or renew Revolving Credit Loans expires, then the
aggregate unpaid principal balance of all outstanding Revolving Credit Loans,
together with all accrued interest on them, shall be due and payable in full on
the expiration date,"

4.              Except as expressly amended by this Amendment, all of the
provisions of the Loan Agreement, as previously amended, are ratified and
confirmed.

Borrower and Lender have executed this Amendment as of the date stated in the
first paragraph.

 

EMERGENT BIODEFENSE OPERATIONS

LANSING,INC.

FIFTH THIRD BANK

By:        /s/Robert G. Kramer

By: /s/Mark Conn

Its: President

Its: Vice President

And by: /s/R. Don Elsey

 

Its: Treasurer

 

 

 

 